TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 20, 2022



                                       NO. 03-21-00008-CV


                                     Jon C. Baker, Appellant

                                                  v.

                                   Amanda D. Baker, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 9, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.